DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4, 5, 7-12, 15-17, 19, 21, 22, and 24-28 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15-17 are rejected because claim 15 recites “…cells from the subject, contacting….” There is insufficient antecedent basis for “the subject” in the claims.

Claims 25-28 are rejected because claim 25 recites “…loss of the Exon-9 Bgl II restriction site….” There is insufficient antecedent basis for “the Exon-9 Bgl II restriction site” in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 19, 21, 22, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of a genus of agonists of Let7a activity or expression.  The specification does not disclose, and the art does not teach, the genus as broadly encompassed in the claims.  
The specification does not demonstrate a single reagent that functions as an agonist of Let7a activity or expression. A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation omitted); see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
  	In regards to claims to a product defined by function, without a correlation between structure and function, the claim does little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  See Eli Lilly, 119  at1568 USPQ2d at 1406 (“definition by function…does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genus.  That is, the specification provides neither a representative number of agonists that encompass the genus nor does it provide a description of structural features that are common to the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genus, and because the genus is highly variant, the disclosure is insufficient to describe the genus.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maiguel et al (Science Signaling, 2011, 4(189)(ra57): 1-14).
This rejection is based on the instant claims of “treating” cancer comprising “preventing cancer” (note [0042] of the instant specification defines “treating” as including prophylactically “preventing”).
Maiguel et al teaches a method comprising administering therapeutically effective amounts of the CD11b agonist leukadherin 1 (LA1) to subjects (left column on page 6, Figure 3E, Figure 3F, left column on page 7, Figure 4D, and Figure 4E, in particular). Said method is a method of “treating cancer”, as defined by the instant specification.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trang et al (Oncogene, 2010, 29(11): 1580-1587).
Trang et al teaches a method of therapeutically treating a subject with non-small cell lung cancer (NSCLC) comprising administering a therapeutically effective amounts of miRNA Let7a to the subject (paragraph spanning pages 7-8, in particular).

Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meng et al (JBC, 2007, 282(11): 8256-8264).
Meng et al teaches a method of therapeutically treating a subject with cholangiocarcinoma comprising administering anti-miRNA Let7a in combination with gemcitabine (right column on page 8258, in particular).

Claim(s) 19, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al (PLOS ONE, 2015, 10(6)(e0129853): 1-18).
Heo et al teaches a method comprising contacting cancer associated myeloid cells obtained from a subject with an agonist of CD11b expression (Figures 2, 5, and 6, in particular). As defined by the claims, said method increases susceptibility of a cancer cell of the subject to recited chemotherapeutic treatment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trang et al (Oncogene, 2010, 29(11): 1580-1587) as applied to claims 1, 4, and 5 above, and further in view of Grigg et al (Journal of Clinical Oncology, 2017, Abstract 9082).
Teachings of Trang et al are discussed above.  
Trang et al does not specifically teach administering a chemotherapeutic (such as gemcitabine) or a checkpoint inhibitor (such as nivolumab, pembrolizumab, or durvalumab).  However, these deficiencies are made up in the teachings of Grigg et al.
The Abstract of Grigg et al teaches NSCLC patients therapeutically benefit from being administered a checkpoint inhibitor (such as nivolumab, pembrolizumab, or durvalumab) followed by a chemotherapeutic (such as gemcitabine).
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a subject with NSCLC by administering to the subject a therapeutically effective amounts of miRNA Let7a of Trang et al and a checkpoint inhibitor (such as nivolumab, pembrolizumab, or durvalumab) followed by a chemotherapeutic (such as gemcitabine) because Trang et al teaches subjects with NSCLC benefit from being administered miRNA Let7a and Grigg et al teaches NSCLC patients therapeutically benefit from being administered a checkpoint inhibitor (such as nivolumab, pembrolizumab, or durvalumab) followed by a chemotherapeutic (such as gemcitabine). This is an example of combining prior art elements (known NSCLC therapeutics) according to known methods to yield predictable results (therapeutic benefit). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     

   Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al (JBC, 2007, 282(11): 8256-8264) as applied to claims 10-11 above, and further in view of Soe et al (American Journal of Gastroenterology, 2016, 111, p S1262, Abstract 2474).
Teachings of Meng et al are discussed above.  
Meng et al does not specifically teach administering nivolumab.  However, these deficiencies are made up in the teachings of Soe et al.
The Abstract of Soe et al teaches cholangiocarcinoma patients therapeutically benefit from being administered nivolumab.
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat a subject with cholangiocarcinoma by administering to the subject anti-miRNA Let7a in combination with gemcitabine of Meng et al and nivolumab of Soe et al because Meng et al teaches subjects with cholangiocarcinoma benefit from being administered anti-miRNA Let7a in combination with gemcitabine and Soe et al teaches cholangiocarcinoma benefit from being administered nivolumab. This is an example of combining prior art elements (known cholangiocarcinoma therapeutics) according to known methods to yield predictable results (therapeutic benefit). Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent unexpected results.     
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642